       Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 1 of 20



 1   Ross W. Johnson (AZ Bar No. 018422)
     FAEGRE DRINKER BIDDLE & REATH LLP
 2   801 Grand Avenue, 33rd Floor
     Des Moines, Iowa 50309
 3   Telephone:     +1 515 447 4705
     Facsimile:     +1 515 248 9010
 4   Email: Ross.Johnson@FaegreDrinker.com
     Attorneys for Applicants
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF ARIZONA
10

11   In re Application                                     Case No.

12   Pursuant To 28 U.S.C. § 1782 For An Order To          EX PARTE APPLICATION
     Take Discovery Of Michael M. Stewart For              PURSUANT TO 28 U.S.C. § 1782 FOR
13   Use In A Foreign Proceeding                           AN ORDER TO TAKE DISCOVERY
                                                           OF MICHAEL M. STEWART FOR USE
14                                                         IN A FOREIGN PROCEEDING

15

16

17          Based upon this application, concurrently filed Memorandum of Points and Authorities,
18   and Declaration of Robert K. Campbell (“Campbell Decl.”), the following individuals and
19   entities: (1) Oak Trust, (2) Acorn Trust, (3) Eagle Trust, (4) Duffy Trust, (5) Robert J. Parfet
20   Living Trust, (6) Geluk Global Fund Limited SAC (a company incorporated in the Bahamas), (7)
21   Migration Investments, LLC (a Colorado, US LLC ), (8) Boustrophedon International Ltd (a
22   company incorporated in Hong Kong), (9) Michael R. Shea, (10) Erin Shea, (11) Angela Ling,
23   (12) Fuhua Ling, (13) Philip Bullock, (14) Lifang Liu, (15) Justin Payne, (16) Michael Dietzen,
24   (17) Kimberly J. Dietzen, (18) Brian Sly, (19) David K. Sly, (20) Gregory Sly, (21) Karen Sly,
25   (22) Nelson Sly, (23) Helen S. Sly, (24) Sly Family Trust, and (25) Tamara A. Sly Separate
26   Property Trust (together the “Applicants”), by and through Faegre Drinker Biddle & Reath LLP,
27   apply to this Court pursuant to 28 U.S.C. § 1782 for an Order granting them leave to serve
28   targeted discovery, in compliance with all relevant provisions of Fed. R. Civ. P. 45, and in the
         Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 2 of 20



 1   same form as the Subpoena Duces Tecum, and Subpoena Ad Testificandum, attached hereto as
 2   Exhibits A and B1, upon Michael M. Stewart (“M. Stewart”), whose personal residence is located
 3   within this district at 8221 E. Sheridan St., Scottsdale, Arizona 85257, permitting Applicants to
 4   obtain documents and testimony for use in an anticipated foreign proceeding in which they will
 5   be claimants. Applicants request that the Court grant them leave ex parte. This is the normal
 6   procedure for Section 1782 applications, and M. Stewart, as respondent to this Application,
 7   retains the ability to respond to the subpoenas attached to this Application as Exhibits A and B
 8   pursuant to the governing discovery rules, and/or to object pursuant to Fed. R. Civ. P. 45(c)(3).
 9           Applicants expect to be claimants in an anticipated proceeding in the High Court of
10   England and Wales in London, England (the “U.K. Proceeding”). See Declaration of Robert K.
11   Campbell (“Campbell Decl.”) ¶¶ 3, 7-11. M. Stewart is not expected to be a party to the U.K.
12   Proceeding. See id., ¶ 13. Applicants have not yet been provided copies of the documents they
13   seek pursuant to the Subpoena Duces Tecum, attached hereto as Exhibit A, or an opportunity to
14   elicit the testimony described in the Subpoena Ad Testificandum attached hereto as Exhibit B. See
15   id., ¶ 20.
16           As more fully detailed in the Declaration of Robert K. Campbell and Applicants’
17   Memorandum of Points and Authorities, the documents and testimony Applicants seek from M.
18   Stewart are believed to contain key information relevant to formulating their claims in the
19   anticipated U.K. Proceeding. Id. ¶¶ 14-16. More specifically, Applicants seek documents and
20   testimony believed to support their allegations that the wrongful conduct of Equiti Capital UK
21   Limited (“Equiti UK”) in connection with its facilitation and concealment of a fraudulent Forex
22   trading scheme (“the Mediatrix Fraud”) operated by Mediatrix Capital Inc. (“Mediatrix”) and
23   Blue Isle Markets Inc. (“Blue Isle 1”) and its successor, Blue Isle Markets Ltd. (“Blue Isle 2”)
24   (collectively referred to as “Blue Isle”), in which Applicants invested, resulted in their suffering
25
     1
       As drafted and attached hereto, the Document Subpoena and Deposition Subpoena do not
26   contain specific dates for compliance, as such dates setting forth the time period in which
     respondent are to comply, cannot be populated until such time as an order may be granted
27   authorizing their service. Accordingly, as reflected in the attached proposed order, upon entry of
     an order granting the relief requested herein, counsel for Applicants would anticipate revising
28   Exhibits A-B to reflect compliance dates in accordance therewith.
                                                       2
       Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 3 of 20



 1   significant financial losses. Id. Under the Civil Practice Rules 1998 governing procedure in the
 2   High Court of England and Wales (“the CPR”), Applicants have served Equiti UK with a formal
 3   “Letter of Claim,” detailing certain factual and legal bases to support their claims against Equiti
 4   UK pursuant to the laws of England and Wales, including claims for damages and/or equitable
 5   compensation under various legal theories stemming from Equiti UK’s role in connection with
 6   Blue Isle / Mediatrix’s fraud. Id., ¶ 9.
 7           As set forth in the accompanying Memorandum of Points and Authorities and Declaration
 8   of Robert K. Campbell, Applicants satisfy the statutory elements of 28 U.S.C. § 1782. The
 9   discretionary factors identified in Intel Corp. v. Advanced Micro Devices, Inc., also favor granting
10   the relief requested herein. 542 U.S. 241, 264-65, 124 S. Ct. 2466, 2483 (2004). The statutory
11   elements are satisfied because M. Stewart resides and is found in this District, the claims that
12   Applicants expect to file in the U.K. constitute a reasonably anticipated proceeding before a
13   foreign tribunal (see Campbell Decl., ¶¶ 7-12), and Applicants seek documents and testimony for
14   use in that proceeding.
15           As for Intel’s discretionary factors, the discovery sought through this Application is not
16   otherwise accessible to Applicants—including because M. Stewart is not expected to be a party to
17   the U.K. Proceeding or otherwise subject to the jurisdiction of the High Court of England and
18   Wales, see id., ¶¶ 13, 19. In addition, production of the requested discovery will not circumvent
19   any policies of the United Kingdom or United States, or violate any court order or directive. Id. ¶
20   20. Further, the CPR contemplates that parties to proceedings in the High Court of England and
21   Wales will engage in discovery and allows for the submission of documentary evidence.
22   Accordingly, it is anticipated that discovery collected through this Application will be admissible
23   in the context of the U.K. Proceeding. See id., ¶¶ 17-18. The requests to M. Stewart, attached
24   hereto as Exhibits A and B, are specific and narrowly tailored, and, thus, their production not
25   anticipated to be unduly intrusive or burdensome. M. Stewart may also avail himself of the
26   protections available to any third-party subpoena respondent under the Federal Rules of Civil
27   Procedure to shield from disclosure privileged and proprietary information. Lastly, the filing of
28   the U.K. Proceeding is also reasonably anticipated, as confirmed by Applicants’ issuance of a
                                                     3
         Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 4 of 20



 1   Letter of Claim to Equiti UK. Id., ¶¶ 3, 7-11.
 2           Moreover, the burden on M. Stewart to respond to the attached subpoenas is minimal to
 3   the extent he is being commanded to produce documents already preserved, identified and/or
 4   produced in other litigation involving the same operative facts. For instance, the U.S. Securities
 5   and Exchange Commission has conducted an investigation and initiated litigation against M.
 6   Stewart personally, as well as Mediatrix and Blue Isle, for the fraud Applicants assert Equiti UK
 7   facilitated. That litigation remains pending in the United States District Court for the District of
 8   Colorado.2 To the extent M. Stewart has collected and/or produced documents related to the SEC
 9   investigation or litigation, it would not be burdensome for M. Stewart to reproduce such
10   documents in response to the attached subpoenas.
11           For these reasons, Applicants respectfully request that this Court grant their Application
12   for an Order giving them leave to serve upon M. Stewart the Subpoenas attached hereto as
13   Exhibits A and B.
14
     Dated: February 18, 2021                           FAEGRE DRINKER BIDDLE & REATH LLP
15

16
                                                        By: /s/ Ross W. Johnson
17                                                          Ross W. Johnson
                                                            801 Grand Avenue, 33rd Floor
18                                                          Des Moines, IA 50309
19                                                      Attorneys for Applicants
20

21

22

23

24

25

26

27
     2
      See United States Securities and Exchange Commission v. Mediatrix Capital Inc. et al, No. 1:19-
28   cv-02594-RM-SKC (D. Colo. filed Sept. 12, 2019).
                                                  4
       Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 5 of 20



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on the 18th day of February 2021, a copy of the foregoing document
 3   was filed with the ECF document filing system for the United States District Court for the District
 4   of Arizona.
                                                  /s/ Ross W. Johnson
 5                                                Ross W. Johnson
 6   Ross W. Johnson, AZ Bar No. 018422
     ross.johnson@faegredrinker.com
 7   FAEGRE DRINKER BIDDLE & REATH LLP
     801 Grand Avenue, 33rd Floor
 8   Des Moines, Iowa 50309
     Telephone:    515 447 4705
 9   Facsimile:    515 248 9010
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 6 of 20




       Exhibit A
                      Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 7 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Arizona
                                                                  District of __________
   Ex Parte Appl'n to Take Discovery of M. Stewart
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                       Michael Stewart of 8221 E. Sheridan St., Scottsdale, AZ 85257

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: materials identified in the attached Exhibit A.



  Place: 1930 N. Arboleda, Ste. 200, Mesa AZ; will also accept                          Date and Time:
           documents at david.porteous@faegredrinker.com


     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Robert J. Parfet Living Trust, et al.                                   , who issues or requests this subpoena, are:
Ross Johnson, 801 Grand Ave, 33rd Floor, Des Moines, Iowa 50309, ross.johnson@faegredrinker.com, 515 447 4705

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 8 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 9 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 10 of 20




                                           EXHIBIT A

                                          DEFINITIONS

       1.      The “Action” refers to the Application for an Order to Take Discovery from

Michael Stewart Pursuant to 28 U.S.C. § 1782, captioned In re Ex Parte Application Pursuant to

28 U.S.C. § 1782 to Take Discovery of Michael Stewart for Use in a Foreign Proceeding, pending

in the United States District Court for the District of Arizona.

       2.       “You” and “Yours” refers to Michael Stewart of 8221 E Sheridan St., Scottsdale,

AZ 85257.

       3.      The “Relevant Period” means January 1, 2015 through the present.

       4.      “Equiti” or “Equiti Entities” refers to Equiti Group Limited; Equiti US, LLC,

f/k/a Divisa US, LLC; Equiti Capital UK Limited, f/k/a Divisa UK Limited; Equiti Armenia CJSC,

f/k/a Divisa AM CJSC; and/or any predecessor entities, including Divisa, together with its

affiliates, subsidiaries, officers, directors, employees, agents, attorneys, representatives, and

anyone acting or purporting to act on their behalf.

       5.      “BI/M” or “BI/M Entities” refers to Blue Isle Markets Inc.; Blue Isle Markets

Ltd.; Mediatrix Capital Inc.; Mediatrix Capital, LLC; Mediatrix Capital Fund Ltd.; Mediatrix

Capital PR LLC; and/or Island Technologies, LLC, together with their officers, directors,

employees, agents, attorneys, representatives, and anyone acting or purporting to act on their

behalf—including, but not limited to, Michael Stewart, Michael Young, or Bryant Sewall.

       6.      “Blue Isle Investor” refers to any Person who has transferred funds to BI/M with

the purpose of BI/M investing or trading those funds, including without limitation, any Person

whose funds have been held in any Blue Isle Brokerage Account.
        Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 11 of 20




        7.      “Blue Isle Brokerage Account” refers to any account at Equiti held in the name

of BI/M, including without limitation, Equiti Capital UK Limited account numbers ending in 0160,

0166, and 0167, and Equiti Armenia CJSC account numbers ending in 0013, 0021, 0023, and 0029.

        8.      “Blue Isle Bank Account” refers to any account held in the name of Blue Isle

Markets Inc.; Blue Isle Markets Ltd.; Mediatrix Capital Inc.; Mediatrix Capital, LLC; Mediatrix

Capital Fund Ltd.; Mediatrix Capital PR LLC; and/or Island Technologies, LLC at any financial

institution, including without limitation, accounts at ýeská SpoĜitelna, ANZ Bank of New Zealand

Limited, Ansbacher (Bahamas) Limited, Wells Fargo Bank, Banco Popular of Puerto Rico, and

Kiwibank Ltd.

        9.      “MAFEF” or “Managed Account Foreign Exchange Funds” refers to accounts

where Blue Isle Investor Funds were pooled and traded in foreign currency markets according to

BI/M’s purported algorithmic trading strategy, including without limitation “Blue Isle Brokerage

Accounts.”

        10.     The “Fund” refers to Mediatrix Capital Fund Ltd., an International Business

Company registered with the Securities Commission of The Bahamas as a Bahamian Professional

Fund.

        11.     “Person” or “persons” refers to natural persons, partnerships, limited liability

companies, or corporations.

        12.     The term “Document” or “Documents” is coextensive with its meaning in Federal

Rule of Civil Procedure 34. All copies of documents which are not identical duplicates of the

originals, such as where handwritten notes appear on them or are attached to them, are to be

considered separate documents and must be produced.




                                                2
         Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 12 of 20




         13.   “Communication” or “Communications” shall mean any oral or written

statement, dialogue, colloquy, discussion, telephone conversation, video conference conversation,

face-to-face meeting, text message, instant message, calendar invite, social media message, e-mail,

or conversation, and also any transfer of thoughts or ideas between persons by means of

documents, and includes any transfer of data from one location to another by electronic or similar

means.

         14.   Whenever the phrase “relate to,” “related to,” or “relating to” is used herein, it

shall mean concerning, constituting, containing, embodying, identifying, dealing with, reflecting,

mentioning, defining, explaining, discussing, commenting upon, monitoring, supporting,

evidencing, modifying, contradicting, quoting, criticizing, describing, creating or maintaining,

bearing upon, referring to, having any relationship to, constituting a basis for, deriving from or

arising from, or in any manner whatsoever pertinent to that subject.

         15.   “Including” and “including without limitation” are intended to illustrate the kind

of information responsive to each request herein. Such examples are not intended to be exhaustive

of the information sought and shall not in any way be read to limit the scope of the requests.

                                        INSTRUCTIONS

         1.    In accordance with Federal Rule of Civil Procedure 45, You shall produce the

Documents for inspection as they are kept in the usual course of business or shall organize and

label them to correspond with the categories in the following requests.

         2.    Pursuant to Federal Rule of Civil Procedure 45, You are required to produce all

Documents requested which are in Your possession, custody and/or control or within the

possession, custody, or control of Your attorneys.




                                                 3
        Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 13 of 20




        3.      If You claim that any Document responsive to any request below is subject to a

privilege or is confidential under Federal Rule of Civil Procedure 45(e)(2), please identify the

name(s) of the author(s), all recipients, the date of the Document, the subject matter of the

Document, the privilege or nature of confidentiality claimed, and the circumstances that give rise

to the privilege or confidentiality.

        4.      All Documents existing in electronic form shall be produced in electronic form in

a manner to preserve, without alteration or modification, all metadata associated with the electronic

Document, including without limitation extracted text.

        5.      If You are unable to answer or respond fully to any Document request, answer or

respond to the extent possible and specify the reasons for Your inability to answer or respond in

full.

        6.      To the extent documents sought through the Requests are confidential or otherwise

protected, the Applicants are open to stipulating to an appropriate protective order.

        7.      Unless otherwise noted in the Request, the responsive time period for each Request

is the Relevant Period—i.e. January 1, 2015 through the present.



                                  DOCUMENTS REQUESTED

        1.      All Documents and Communications relating to Equiti’s business dealings and

relationship with BI/M.

        2.      All Communications between Equiti and BI/M during the Relevant Period.

        3.      All versions of marketing Documents related to either the MAFEF or the Fund sent

during the Relevant Period by BI/M to a Blue Isle Investor or potential Blue Isle Investor.




                                                  4
          Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 14 of 20




          4.    All Communications between BI/M and Blue Isle Investor or potential Blue Isle

Investor during the Relevant Period, including without limitation, all Communications containing

representations related to BI/M’s historical performance, its assets under management, its

regulated status, or its relationship with any Equiti entity.

          5.    All versions of enrollment Documents related to either the MAFEF or the Fund sent

to investors during the Relevant Period.

          6.    All account statements BI/M or Equiti sent to Blue Isle Investors during the

Relevant Period.

          7.    All Documents related to how the MT4 software allocated trades between Blue Isle

Investors.

          8.    All Documents related to the contents of the Blue Isle Investor account statements.

          9.    All Documents related to the transfer or disposition of Blue Isle Investor funds,

including without limitation, Documents related to transfers to, from, or between the Blue Isle

Bank Accounts and the Blue Isle Brokerage Accounts.

          10.   All Communications between BI/M and any financial institution maintaining a

Blue Isle Bank Account.

          11.   All Documents related to BI/M’s trading performance in the Blue Isle Brokerage

Accounts, including without limitation all account statements or confirmations reflecting the Blue

Isle Brokerage Accounts’ trading profits or losses and account balances or any database containing

the same.

          12.   All Documents reflecting BI/M’s assets under management during the Relevant

Period.




                                                   5
         Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 15 of 20




        13.     All Documents related to BI/M’s status as a regulated entity in any jurisdiction,

including without limitation any applications for licensure or registration in St. Vincent and the

Grenadines, The Bahamas, The Cayman Islands, Belize, or New Zealand.

        14.     All versions of written agreements in force during the Relevant Period between or

among the BI/M Entities.

        15.     All Documents related to commissions or fees BI/M collected from Blue Isle

Investors, including without limitation, Documents related to how the fees were calculated and

how they were collected.

        16.     All versions of written agreements in force during the Relevant Period between

Equiti and BI/M.

        17.     Documents sufficient to determine when Equiti UK first began providing trading

or brokerage services to BI/M.

        18.     All Documents related to meetings—including in-person, telephonic, and via video

conference—between Equiti and BI/M, including without limitation, all calendar entries or invites,

travel receipts, call histories reflecting such meetings.

        19.     All Communications during the Relevant Period between Equiti and any Blue Isle

Investor or potential Blue Isle Investor, including without limitation, Communications transmitting

account statements or providing services to an actual or potential Blue Isle Investor.

        20.     All Documents and Communications related to Equiti’s provision of liquidity or

credit to BI/M, including without limitation, all Documents reflecting margin calls and/or margin

restrictions.

        21.     All Documents and Communications related to guidelines, guidance, and/or

instructions Equiti provided to BI/M related to the “proper use of the Software MetaTrader 4,




                                                   6
        Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 16 of 20




plugins, and/or other software that connects to, or affects the Software” as set forth in Section 4(b)

of the 2016 Memorandum of Understanding between Equiti and BI/M.

       22.     All Documents and Communications related to trading losses in the Blue Isle

Brokerage Accounts.

       23.     All Documents and Communications related to hedged open positions in the Blue

Isle Brokerage Accounts.

       24.     All Documents and Communications related to due diligence Equiti performed on

BI/M, Michael Stewart, Michael Young, and/or Bryant Sewall, including any AML checks

performed.

       25.     All Documents You have provided to the court-appointed Receiver, Brick Kane of

Robb Evans & Associates LLC, in the action titled United States Securities and Exchange

Commission v. Mediatrix Capital Inc., et al., Case No. 1:19-cv-02594-RM-SKC, currently pending

in the United States District Court for the District of Colorado.

       26.     All Documents You have provided to the United States Securities & Exchange

Commission, the Department of Justice or any United States Attorney’s Office relating to Equiti

and/or BI/M.

       27.     Copies of any transcripts of testimony or sworn statements You have given before

the United States Securities & Exchange Commission, the Department of Justice or any United

States Attorney’s Office relating to Equiti and/or BI/M.

       28.     All Documents the U.S. Government has produced to You related to Equiti.




                                                  7
Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 17 of 20




        Exhibit B
                     Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 18 of 20
AO 88A (Rev. /) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                              District
                                                       __________      of Arizona
                                                                   District of __________

    Ex Parte Appl'n to Take Discovery of M. Stewart                            )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                       Michael Stewart of 8221 E. Sheridan St., Scottsdale, AZ 85257

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u 7HVWLPRQ\<28$5(&200$1'('WRDSSHDUDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWRWHVWLI\DWD
GHSRVLWLRQWREHWDNHQLQWKLVFLYLODFWLRQ,I\RXDUHDQRUJDQL]DWLRQ\RXPXVWSURPSWO\FRQIHULQJRRGIDLWKZLWKWKH
SDUW\VHUYLQJWKLVVXESRHQDDERXWWKHIROORZLQJPDWWHUVRUWKRVHVHWIRUWKLQDQDWWDFKPHQWDQG\RXPXVWGHVLJQDWHRQH
RUPRUHRIILFHUVGLUHFWRUVRUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQ\RXUEHKDOIDERXW
WKHVHPDWWHUV

 Place: Remote deposition via video-conferencing technology                            Date and Time:


          The deposition will be recorded by this method:                     Video and stenographer

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Robert J. Parfet Living Trust, et al.                                   , who issues or requests this subpoena, are:
Ross Johnson, 801 Grand Ave, 33rd Floor, Des Moines, Iowa 50309, ross.johnson@faegredrinker.com, 515 447 4705

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 19 of 20
AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 2:21-mc-00006-GMS Document 1 Filed 02/18/21 Page 20 of 20

AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
